306-75"
 CCA #      07-11-00202-CR                                     OFFENSE:             Aggravated Assault

 STYLE:     Joshua Cobbs v. The State of Texas                 PUNISHMENT:          60 Years TDCJ


                                                               COUNTY:              Lubbock    ;    .

                                              }"

 TRIAL COURT:             137th District Court                                                                  MOTION
 TRIAL COURT #:           2010-428,786                             FOR REHEARING IS:
                          Honorable John J. "Trey"
 TRIAL COURT JUbGE:       McClendon                                DATE:
 DISPOSITION:      AFFIRMED                                        JUDGE:




 DATE:        07/18/2012

 JUSTICE:     Patrick A. Pirtle        PC     NO         S   YES

 PUBLISH:     NO                       DNP:        YES


 CLK RECORD:       05/31/2011                                      SUPP CLK RECORD:
 RPT RECORD:       06/24/2011                                      SUPP RPT RECORD:
 STATE BR:         09/23/2011                                      SUPP BR:
 APP BR:           08/16/2011                                      PROSE BR:




                                  IN THE COURT OF CRIMINAL APPEALS


                                                                            CCA#



          Pro s e                 Petition                                  Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                                         DATE:

                                                                            JUDGE::
DATE:.       D£//?/M»<r                                                     SIGNED:                           PC:

JUDGE:          £t.                                                         PUBLISH:                         DNP:



                   MOTION FOR REHEARING IN                                  MOTION FOR STAY OF MANDATE IS:

CCA IS:                    ON                                                                           ON

JUDGE:                                                                      JUDGE:




                                       Vol. | of X